Citation Nr: 1013159	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-31 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service-connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Dirk Harris McClanahan, Law Clerk


INTRODUCTION

The Veteran had active service from April 1962 to April 
1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Denver, Colorado.   


FINDINGS OF FACT

1.  The Veteran was exposed to noise during active service.

2.  Hearing loss was not demonstrated until several years 
following separation from active service; the competent 
evidence does not show that the Veteran's currently 
diagnosed hearing loss is causally related to active 
service.  	


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103(a), 5103A, 5107(b) (West 2002), 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103(a), 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to 
all five elements of a service connection claim, including: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).

In the present case, the VCAA duty to notify was satisfied 
by way of a letter sent to the Veteran in January 2007 that 
fully addressed all notice elements and was sent prior to 
the initial RO decision on the matter.  The letter informed 
him of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining 
evidence.  The letter also explained how VA establishes 
disability ratings and effective dates.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.


The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains his service 
treatment records, as well as post-service reports of 
treatment and examination.  Moreover, his statements in 
support of his claim are of record.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in 
the development of the claims.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

II.  Decision

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

The Veteran is claiming entitlement to service connection 
for bilateral hearing loss.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2009).  

In evaluating the Veteran's hearing loss claim, it is 
observed that the threshold for normal hearing is from 0 to 
20 decibels, with higher threshold levels indicating some 
degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  However, even where clinical hearing loss is 
demonstrated, entitlement to service connection for impaired 
hearing is subject to the requirements of 38 C.F.R. § 3.385, 
which provide that, for the purpose of applying the laws 
administered by VA, impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, the 
service connection must be denied.  Gilbert v. Derwinski, 1 
Vet. Pp. 49 (1990). 

In the present case, the Veteran contends that his current 
hearing loss is causally related to his active service.  In 
a February 2007 statement, he contended that during his 
service he was exposed to many loud noises due to his close 
proximity to rocket fire, artillery fire.  Additionally, the 
Veteran's DD 214 indicates that he was a sharpshooter with 
the M-16 Rifle.  

Thus, the Board concludes that the Veteran was exposed to 
noise during active service.  Indeed, his contentions of 
noise exposure are deemed credible and appear consistent 
with the circumstances of his service, as indicated in 
official military records.  See 38 U.S.C.A. § 1154(a).
 
Having determined that the Veteran was exposed to noise 
during service, the Board must now consider whether the 
currently-diagnosed hearing loss is causally related to such 
exposure.  To this end, the medical evidence of record has 
been reviewed, and will be discussed in pertinent part 
below.  

The Veteran's service treatment records show no diagnosis of 
bilateral hearing.  During the Veteran's separation 
examination in February 1965, he was given an audiometric 
testing was at 0 decibels at all Hertz levels, reflecting 
clinically normal hearing per Hensley.  Moreover, he denied 
any ear trouble in a report of medical history completed at 
that time.  

Following separation from active service in 1965, there is 
no showing of hearing loss until over 40 years later.  
Specifically, the VA examination in February 2007 indicated 
mild to moderately-severe sensorineural hearing loss from 
2000-8000 Hertz in his right ear, and mild and moderate 
sensorineural hearing loss from 200-4000 Hertz in his left 
ear.  At that time, he reported in-service noise exposure 
and indicated a gradual deterioration of hear sensitivity 
"over the last several years."  

Again, there is no treatment or complaint of hearing loss 
until 4 decades following discharge.  In this regard, 
evidence of a prolonged period without medical complaint, 
and the amount of time that elapsed since military service, 
can be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

It is acknowledged that the Veteran is competent to report 
observable symptoms such as hearing loss and ringing in the 
ears.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, 
lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence. Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, the Veteran has reported a history of hearing 
loss "over the last several years."  Again, he is competent 
to state that his observable hearing loss.  However, to the 
extent he is claiming continuous symptomatology since active 
service, his statements are not found to be persuasive.  
Indeed, the Veteran's hearing was within normal limits upon 
separation, no complaints were raised at that time.  
Moreover, he did not raise a claim for hearing loss until 
2006, about four decades after discharge.  If he had been 
experiencing continuous symptomatology since service, it is 
reasonable to expect that he would have raised a claim much 
sooner.  Additionally, no competent medical evidence finds 
that the Veteran's current hearing loss is causally related 
to active service, as will be explained below.

In February 2007, the Veteran was afforded a VA examination 
for his bilateral hearing loss.  During the examination, the 
Veteran reported noise exposure in service due to rifle 
fire, artillery, and rocket fire.  Based upon audiological 
testing results, the examiner diagnosed the Veteran with 
bilateral sensorineural hearing loss.  She noted that his 
hearing at the time of separation were within normal limits.  
The VA audiologist opined that the Veteran's current hearing 
loss was not caused by military noise exposure based on 
normal hearing at separation.  

With regard to the examiner's opinion, it was offered 
following a review of the record and was accompanied by a 
clear rationale.  Accordingly, it is found to be of great 
probative value.  Moreover, no other medical evidence of 
record refutes such opinion.  

The Veteran himself believes that this current bilateral 
hearing loss is causally related to active service.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The Board has also considered whether service connection for 
bilateral hearing loss is warranted on a presumptive basis.  
Under 38 C.F.R. § 3.309(a), organic disease of the nervous 
system, to include sensorineural hearing loss, is regarded 
as a chronic disease.  However, in order for the presumption 
to operate, such disease must become manifest to a degree of 
10 percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).

As the evidence of record fails to establish any clinical 
manifestations of hearing loss manifest to a degree of 10 
percent or more within the applicable time period, the 
criteria for presumptive service connection on the basis of 
a chronic disease have not been satisfied.

In sum, there is no support for a grant of service 
connection for bilateral hearing loss.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service-connection for bilateral hearing loss is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


